     Case 2:18-cv-01174-GMN-GWF Document 23 Filed 03/18/19 Page 1 of 3



 1    NICHOLAS A. TRUTANICH
      United States Attorney
 2    DEBORAH LEE STACHEL
      Regional Chief Counsel, Region IX
 3    Social Security Administration
      MICHAEL K. MARRIOTT, CSBN 280890
 4    Special Assistant United States Attorney
             160 Spear Street, Suite 800
 5
             San Francisco, California 94105
             Telephone: (415) 977-8985
 6
             Facsimile: (415) 744-0134
 7           E-Mail: Michael.Marriott@ssa.gov

 8    Attorneys for Defendant

 9

10                                UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA
                                          LAS VEGAS DIVISION
12

13
      GERALD L. REEVES,                                )   Case No: 2:18-cv-01174-GMN-GWF
14                                                     )
                     Plaintiff                         )
15                                                     )   STIPULATION FOR EXTENSION OF
             v.                                        )   TIME TO FILE DEFENDANT’S CROSS
16                                                     )   MOTION TO AFFIRM
      NANCY A. BERRYHILL, Acting                       )
17    Commissioner of Social Security,                 )   (First Request)
                                                       )
18                   Defendant.                        )
                                                       )
19

20           Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21    an extension of time of thirty days from March 18, 2019 to April 17, 2019, to prepare and file her

22    cross motion to affirm. This is the Commissioner’s first request for an extension.

23           Defendant respectfully requests this extension of time because of a very heavy workload,

24    including over fifteen district court merits briefs due in the next four weeks, as well as a Ninth

25    Circuit responsive brief to complete.

26
                                                       -1-
     Case 2:18-cv-01174-GMN-GWF Document 23 Filed 03/18/19 Page 2 of 3



 1           On March 18, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2    objection to this extension.

 3

 4                                               Respectfully submitted,

 5
      Date: March 18, 2019                       DALEY DISABILITY LAW, P.C.
 6
                                         By:     /s/* Meredith E. Marcus
 7                                               MEREDITH E. MARCUS
                                                 *authorized by email March 18, 2019
 8
                                                 Attorney for Plaintiff
 9

10
      Date: March 18, 2019                       NICHOLAS A. TRUTANICH
11                                               United States Attorney

12                                       By:     /s/ Michael K. Marriott
                                                 MICHAEL K. MARRIOTT
13                                               Assistant Regional Counsel

14                                               Attorneys for Defendant

15
      Of Counsel
16    Jeffrey Chen
      Assistant Regional Counsel
17    Social Security Administration
18                                           ORDER

19              IT IS SO ORDERED.

20

21

22                 10
      DATED this ______day of April, 2019.
23                                               Gloria M. Navarro, Chief Judge
                                                 United States District Judge
24

25

26
                                                   -2-
     Case 2:18-cv-01174-GMN-GWF Document 23 Filed 03/18/19 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2    I, Michael K. Marriott, hereby certify that I caused a copy of Stipulation for Extension of Time

 3    to File Defendant’s Cross Motion to Affirm to be served, via CM/ECF notification, on:

 4           Meredith E. Marcus
             Daley Disability Law, P.C.
 5           601 W. Randolph St., Suite 300
             Chicago, IL 60661
 6
             Hal Taylor
 7           223 Marsh Avenue
             Reno, NV 89509
 8

 9
      Date: March 18, 2019                         NICHOLAS A. TRUTANICH
10                                                 United States Attorney

11                                         By:     /s/ Michael K. Marriott
                                                   MICHAEL K. MARRIOTT
12                                                 Assistant Regional Counsel

13                                                 Attorneys for Defendant

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                     -3-
